              Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SANDRA VASQUEZ-KAYRUZ,                             §
INDIVIDUALLY, AND AS INDEPENDENT                   §
EXECUTRIX OF THE ESTATE OF DR.                     §       CIVIL ACTION NO. 5:21-CV-136
NAJI KAYRUZ                                        §              JURY DEMANDED
                                                   §
v.                                                 §
                                                   §
CVS PHARMACY, INC. AND BROOKE                      §
BALQUE                                             §


                                DEFENDANT CVS PHARMACY, INC.’S
                                      NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, Defendant CVS Pharmacy, Inc. (hereinafter referred to as

“Defendant” or “CVS”), hereby removes to this Court, the state court action described in

Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), CVS sets forth the following “short and

plain statement of the grounds for removal”:

                                      A. THE REMOVED CASE

        1.      The removed case is a civil action first filed in the 45th Judicial District Court of

Bexar County, Texas on January 14, 2021, styled Sandra Vasquez-Kayruz, Individually, and as

Independent Executrix of the Estate of Dr. Naji Kayruz v. CVS Pharmacy, Inc. and Brooke

Balque, Cause No. 2021CI00825 (“State Court Action”). In the State Court Action, Plaintiff

seeks to recover damages for the death of Dr. Naji Kayruz and asserts claims against CVS and

one of its employees, Defendant Brooke Balque (“Balque” or “employee”) under the Texas

Dram Shop Act. Plaintiff alleges that on February 4, 2019, Melissa Peoples was sold alcohol by

CVS and its employees, including Balque, at the CVS store located at 9089 Fair Oaks, Parkway,

Fair Oaks, Texas 78015. Plaintiff further alleges that Ms. Peoples was obviously intoxicated

Defendant CVS Pharmacy, Inc.’s Notice of Removal                                               Page 1
D/1030870v2
              Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 2 of 7




when she purchased the alcohol and presented a harm to herself and others. Plaintiff asserts that

the negligent acts of Defendants were the proximate cause of the death of Dr. Naji Kayruz.

        2.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

and orders filed in the State Court Action as of the date of this pleading are attached to this

Notice and incorporated herein for all purposes.

        3.      Attached hereto are copies of the following documents:

                Exhibit 1:      Index of State Court Filings

                Exhibit 2:      The State Court’s Docket Sheet

                Exhibit 3:      Plaintiff’s Original Petition

                Exhibit 4:      Original Answer of CVS Pharmacy, Inc.

                Exhibit 5:      Original Answer of Brooke Balque

                Exhibit 6:      Civil Cover Sheet

                Exhibit 7:      List of Parties and Counsel



        4.      CVS will promptly give all parties written notice of the filing of this Notice of

Removal and will promptly file a copy of this Notice of Removal with the clerk of the 45th

Judicial District Court of Bexar County, Texas where the State Court Action is currently

pending.

                                      B. REMOVAL IS TIMELY

        5.      CVS was served with Plaintiff’s Original Petition (“Petition”) on January 15,

2021. Since the thirtieth day of service of the Petition falls on February 14, 2021, this Notice of

Removal is filed timely pursuant to 28 U.S.C. § 1446(b).

                                        C. VENUE IS PROPER

        6.      The United States District Court for the Western District of Texas is the proper


Defendant CVS Pharmacy, Inc.’s Notice of Removal                                             Page 2
D/1030870v2
              Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 3 of 7




venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a) because the 45th

Judicial District Court of Bexar County, Texas is located within the jurisdiction of the United

States District Court for the Western District of Texas.

                            D. DIVERSITY OF CITIZENSHIP EXISTS

        7.      This is a civil action that falls under the Court’s original jurisdiction pursuant to

28 U.S.C. § 1332 and is one that may be removed to this Court because all properly joined and

served parties are of diverse citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

        8.      At the time of the filing of this Petition, Plaintiff was, and is still, to the best of

Defendant’s knowledge, and according to the Petition, a resident of Texas.

        9.      CVS PHARMACY, INC. is a foreign corporation, organized and existing under the

laws of the State of Rhode Island with a principal place of business at 1 CVS Drive,

Woonsocket, Rhode Island.

        10.     Defendant Brooke Balque (“Balque”), a former employee at CVS, was served

with citation on January 26, 2021. Balque is a resident of the state of Texas. However, Balque is

fraudulently or improperly joined to this action. Plaintiff’s claims against Balque lack merit and,

thus, her status as an in-state party should be disregarded for purposes of determining

jurisdiction. See Smallwood v. Ill. Cent. R.R., 385 F.3d 568 (5th Cir. 2004) (en bane), cer. denied,

544 U.S. 992 (2005). Balque consents to removal of this action.

        11.     “To demonstrate improper joinder of resident defendants, the removing

defendants must demonstrate either: ‘(1) actual fraud in the pleading of jurisdictional facts, or (2)

inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.’” Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (quoting

Corckett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006)). The test for improper



Defendant CVS Pharmacy, Inc.’s Notice of Removal                                                 Page 3
D/1030870v2
               Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 4 of 7




joinder is “whether the defendant has demonstrated that there is no possibility of recovery by the

plaintiff against an in-state defendant.” Smallwood, 385 F.3d at 573. To determine whether a

party has a “reasonable basis of recovery under state law,” courts apply a FED. R. CIV. P.

12(b)(6)-type analysis. Id.

        12.      Here, Plaintiff has no reasonable basis of recovery against Balque under the Texas

Dram Shop Act. Section 2.03 of the Act governs liability of “providers” of alcoholic beverages.

A provider is anyone “who sells or serves alcoholic beverages under authority of a license or

permit or who otherwise sells an alcoholic beverage to an individual.” TEX. ALCO. BEV. CODE §

2.01(1) (emphasis added). CVS is the provider under this definition as the holder of a license

with the State of Texas authorizing it to sell alcohol. On the other hand, Balque, as the passive

facilitator of the transaction, does not have an independent license to sell alcoholic beverages and

should not be considered a provider under the Act.

        13.      Allowing Dram Shop claims against a retail employee like Balque is bad public

policy. Texas adopted the doctrine of respondeat superior, which shifts financial responsibility

of employees’ negligent acts onto the employers. The purpose of this doctrine is, in part, to

protect those harmed by employee negligence because employers are more likely able to

shoulder the financial responsibility. Accordingly, precedent should not be created that permits

retail customers to assert claims against employees in their individual capacities.

        14.      Because Balque is not a proper party to this lawsuit, this lawsuit is between

citizens of different states, and there is complete diversity of citizenship between Plaintiff and

CVS Pharmacy, Inc., the only properly joined Defendant, pursuant to 28 U.S.C. § 1332.

              E. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        15.      Plaintiff alleges in the Original Petition that she seeks damages “in excess of



Defendant CVS Pharmacy, Inc.’s Notice of Removal                                              Page 4
D/1030870v2
                  Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 5 of 7




$1,000,000.00.”1

            16.      Based on the aforementioned facts, the State Court Action may be removed to this

Court by CVS in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i) this action is

a civil action pending within the jurisdiction of the United States District Court for the Western

District of Texas; (ii) as for the properly joined parties, this action is between citizens of different

states; and (iii) the amount in controversy exceeds $75,000, exclusive of interest and costs as

specifically plead in the Petition.

                                                  F. JURY DEMAND

            17.      Plaintiff timely demanded a trial by jury in the State Court Action prior to the

filing of this removal.

                                                  G. CONCLUSION

            18.      For the reasons stated above, Defendant CVS PHARMACY, INC. requests that

Cause No. 2021CI00825 now pending in the 45th Judicial District Court of Bexar County, Texas,

be removed to the United States District Court for the Western District of Texas, San Antonio

Division.




1
    See Plaintiff’s Original Petition at pg. 5.

Defendant CVS Pharmacy, Inc.’s Notice of Removal                                                  Page 5
D/1030870v2
              Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 6 of 7




Dated: February 11, 2021

                                                   Respectfully submitted,

                                                   COOPER & SCULLY, P.C.


                                                   By:    /s/ John A. Scully
                                                          JOHN A. SCULLY
                                                          Texas Bar No. 17936500
                                                          John.Scully@cooperscully.com
                                                          CHAD M. NELSON
                                                          Texas Bar No. 24102930
                                                          Chad.Nelson@cooperscully.com

                                                   900 Jackson, Suite 100
                                                   Dallas, Texas 75202
                                                   (214) 712-9500
                                                   (214) 712-9540 (fax)

                                                   ATTORNEYS FOR DEFENDANTS
                                                   CVS PHARMACY, INC. AND
                                                   BROOKE BALQUE




Defendant CVS Pharmacy, Inc.’s Notice of Removal                                         Page 6
D/1030870v2
              Case 5:21-cv-00136 Document 1 Filed 02/11/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of February, 2021, a true and correct copy of the
foregoing document was served on all counsel of record via the Court’s CM/ECF system in
accordance with the Federal Rules of Civil Procedure.

                                                   /s/ John A. Scully
                                                   JOHN A. SCULLY




Defendant CVS Pharmacy, Inc.’s Notice of Removal                                        Page 7
D/1030870v2
